Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group A and Species A-1, claims 1-9, in the reply filed on 04 Mar. 2022 is acknowledged. 
Applicant argues that a search of all the claims would not impose a serious burden on the Office.
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d).  It is noted that undue search burden is not a criterion in lack of unity analysis.  The test is whether or not special technical features can be established.  It is noted that inventions listed as Groups A-B and Species A-1, A-2, and A-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in paragraph 5 of the previous Office Action. 
Given that applicant has not persuasively pointed out any errors in the restriction requirement, it is the examiner’s position that the requirement remains proper and is therefore maintained.  The requirement is therefore made FINAL
Claims 10-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made with traverse in the reply filed on 04 Mar. 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hausmann et al. (US Patent 5,912,084, published 15 Jun. 1999, hereinafter Hausmann). 
Regarding claims 1 and 3-7, Hausmann teaches a seal layer comprising a thermoplastic polymer blend of a non-polar polyolefin and a polar ethylene copolymer having carbon monoxide functionality (Abstract).  Hausmann teaches the non-polar polyolefin is a propylene copolymer with α-olefin comonomer (col. 2, lines 26-30), the polar ethylene copolymer is a copolymer of ethylene and carbon monoxide or a terpolymer of ethylene, carbon dioxide, and n-butyl acrylate (col. 3, lines 13-35), and the polar ethylene component is present in the blend in a weight ratio of 1 to 90% (col. 3, lines 41-42), and Hausmann does not disclose other components, so the non-polar copolymer (propylene-α-olefin copolymer) is present in a weight ratio of 10-99%.  Hausmann teaches that thermoplastic films, which are sealed together using his peelable seal film, may be a polyethylene or polypropylene (col. 3, lines 44-49 and col. 2, lines 26-35).
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of carbon monoxide-containing polyolefin-based copolymer and propylene-α-olefin copolymer from the overlapping portion of the ranges taught by Hausmann because overlapping ranges have been held to be prima facie obviousness.
Hausmann does not disclose the pH of the extractable fraction.
It is the examiner’s position that given the blend of copolymers taught by Hausmann has the same copolymers comprising the same monomers and in the same amounts the extractables of the blend of copolymers of Hausmann would inherently have the same pH as the claimed invention, and therefore, would fall within the claimed range for pH of the extractables.
In light of the overlap between the claimed multi-layer article and that disclosed by Hausmann, it would have been obvious to one of ordinary skill in the art to use a multi-layer article that is both disclosed by Hausmann and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 8, Hausmann teaches the elements of claim 1, and Hausmann teaches his propylene-α-olefin copolymer comprises 1-20 wt.% α-olefin (col. 2, lines 26-30).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of α-olefin monomer from the overlapping portion of the ranges taught by Hausmann because overlapping ranges have been held to be prima facie obviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hausmann et al. (US Patent 5,912,084, published 15 Jun. 1999, hereinafter Hausmann) in view of Ling et al. (WO 02/053359 A1, published 11 Jul. 2002, hereinafter Ling). 
Regarding claim 9, Hausmann teaches the elements of claim 1.
Hausmann does not disclose a blend comprising an ethylene-methyl acrylate copolymer.
Ling teaches a polymer blend with 0-40 wt.% of an ethylene-methyl acrylate copolymer (page 2, lines 14-27).
Given that Hausmann and Ling are drawn to polymer blends of propylene copolymers and ethylene copolymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an ethylene-methyl acrylate copolymer as taught by Ling in the blend of copolymers of propylene and copolymers of Hausmann.  Since Hausmann and Ling are both drawn to polymer blends of propylene copolymers and ethylene copolymers, one of ordinary skill in the art would have a reasonable expectation of success in incorporating an ethylene-methyl acrylate copolymer into the blend of copolymers of Hausmann.  Further, Ling teaches that an ethylene-methyl acrylate copolymer 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of ethylene-methyl acrylate copolymer from the overlapping portion of the ranges taught by Hausmann in view of Ling because overlapping ranges have been held to be prima facie obviousness.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kelch and Pettersson (US Patent 6,558,809 B1, published 06 May 2003, hereinafter Kelch) in view of Hausmann et al. (US Patent 5,912,084, published 15 Jun. 1999, hereinafter Hausmann). 
Regarding claims 1 and 3-8, Kelch teaches films comprising a blend of a non-polar olefin polymer and a polar olefin polymer that contains carbon dioxide (Abstract).  Kelch teaches the polar olefin polymer is a copolymer prepare by polymerizing carbon monoxide (CO), ethylene, and C3-8 alkyl ester of acrylic or methacrylic acid (col. 4, lines 37-51).  Kelch teaches that the ethylene copolymer with CO is 30 to 80 wt.% of the polymer blend (col. 5, lines 18-20).  Kelch teaches his polymer blend contains 20 to 70 wt.% of the non-polar olefin polymer (col. 5, lines 48-50).  Kelch teaches a multi-layer film in which his blend of copolymers is adjacent to a layer comprising olefin homopolymer or copolymer (col. 6, lines 18-21).  

Kelch does not disclose his polypropylene copolymer is a propylene-α-olefin copolymer. 
Hausmann teaches a seal layer comprising a thermoplastic polymer blend of a non-polar polyolefin and a polar ethylene copolymer having carbon monoxide functionality (Abstract).  Hausmann teaches the non-polar polyolefin is a propylene copolymer with α-olefin comonomer (col. 2, lines 26-30), and his propylene-α-olefin copolymer comprises 1-20 wt.% α-olefin (col. 2, lines 26-30).
Given that Kelch and Hausmann are drawn to polymer blends of propylene copolymers and ethylene-carbon monoxide-acrylate copolymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the propylene-α-olefin copolymer with the amount of α-olefin monomer taught by Hausmann as the polypropylene copolymer in the copolymer blend of Kelch.  Since Kelch and Hausmann are both drawn to polymer blends of propylene copolymers and ethylene-carbon monoxide-acrylate copolymers, one of ordinary skill in the art would have a reasonable expectation of success in using the propylene-α-olefin copolymer with the amount of α-olefin monomer as the polypropylene copolymer in the copolymer blend of Kelch.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Kelch in view of Hausmann does not disclose the pH of the extractable fraction.
It is the examiner’s position that given the blend of copolymers taught by Kelch in view of Hausmann has the same copolymers comprising the same monomers and in the same amounts the extractables of the blend of copolymers of Kelch in view of Hausmann would inherently have the same pH as the claimed invention, and therefore, would fall within the claimed range for pH of the extractables.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kelch and Pettersson (US Patent 6,558,809 B1, published 06 May 2003, hereinafter Kelch) in view of Hausmann et al. (US Patent 5,912,084, published 15 Jun. 1999, hereinafter Hausmann) and further in view of MacDonald et al. (US Patent Application 2007/0184273 A1, published 09 Aug. 2007, hereinafter MacDonald) and further in view of Fan et al. (“Three-dimensional cooling and warpage simulation for the injection over-molding process,” ANTEC, pp. 568-572, published 2005, hereinafter Fan). 
Regarding claim 2, Kelch in view of Hausmann teaches the elements of claim 1, and Kelch teaches his film can be bonded to an injection molded part.
Kelch in view of Hausmann does not disclose attaching the polymer blend to the polyolefin component by overmolding.

It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to overmold as a means of joining two materials as taught by MacDonald to join the polymer blend of Kelch in view of Hausmann to the polyolefin component of Kelch in view of Hausmann.  MacDonald teaches that his invention is low-cost method to overmolding a molding material onto a formable insert, and his method avoids problems related to inserts fitting onto a second mold surface (paragraph 0020).  Further, Fan teaches that injection over-molding has established itself as one of the most popular fabrication processes, and many industries use over molding to produce a wide range of fabricated parts (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hammer (US Patent 3,780,140, published 18 Dec. 1973) teaches an ethylene-carbon monoxide-methyl methacrylate terpolymers as a blending resin.  Stevens and Vanderlende (US Patent Application 2003/0204017 A1, published 30 Oct. 2003) teaches the blending of propylene-α-olefin copolymers with ethylene terpolymers.  Tabor et al. (US Patent 5,089,556, published 18 Feb 1992) teaches a polymer blend of ethylene polymers with carbon monoxide-containing ethylene polymers.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at  http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787